UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2369



WILLIAM C. HAMMEL; ALAN J. BELLAMENTE,

                                            Plaintiffs - Appellants,

          versus


STATE FARM MUTUAL AUTOMOBILE INSURANCE COM-
PANY; STATE FARM INDEMNITY COMPANY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. Lacy H. Thornburg, Dis-
trict Judge. (CA-99-44-2)


Submitted:   March 22, 2001                 Decided:   March 27, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. Hammel, Alan J. Bellamente, Appellants Pro Se. Bradley
Reid Kutrow, SMITH, HELMS, MULLISS & MOORE, Charlotte, North Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William C. Hammel and Alan J. Bellamente appeal from the dis-

trict court’s order dismissing their civil RICO complaint.      Our

review of the record and the district court’s opinion adopting the

recommendation of the magistrate judge discloses no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     Hammel v. State Farm Mut. Auto. Ins. Co., No. CA-99-44-2

(W.D.N.C. Sept. 21, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2